Appeal by defendant from a judgment of the Supreme Court, Kings County (Schwartzwald, J.), rendered November 18, 1981, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
According the People the most favorable view of the evidence, as we must (see People v Benzinger, 36 NY2d 29, 32), the witnesses’ testimony was sufficient to establish beyond a reasonable doubt defendant’s unlawful possession of a gun. Mollen, P. J., Titone, Thompson and Weinstein, JJ., concur.